 



Exhibit 10.3

Lamar Advertising Company
Non-Management Director Compensation Plan
(effective October 1, 2004)

Director Fees

                  Recipient   Annual Fee   Payment Schedule
Each non-management director
  $ 36,000 *   monthly
 
               
Each director who serves on at least one Committee of the Board of Directors
  $ 9,000     quarterly
 
               
Chair of the Audit Committee
  $ 9,000     quarterly
 
               
Chair of Compensation Committee and Nominating and Governance Committee1
  $ 4,500     quarterly

*Non-management directors are also reimbursed for travel expenses incurred to
attend board and committee meetings and expenses incurred to perform other,
related responsibilities.

Stock Options

      At the discretion our Compensation Committee, our independent,
non-management directors may also receive option grants from time to time.



--------------------------------------------------------------------------------

1 The same director currently serves as chair of both committees.

